 



PERMANENT LOAN CROSS INDEMNITY

 

THIS PERMANENT LOAN CROSS INDEMNITY (this "Agreement"), made effective as of the
1st day of April, 2014, by TCA BLOCK 7, INC., a Virginia corporation ("TCAB7"),
ARMADA/HOFFLER PROPERTIES II, L.L.C., a Virginia limited liability company
("AHPII"), DANIEL A. HOFFLER ("Hoffler"), LOUIS S. HADDAD ("Haddad"), CHRI
VIRGINIA BEACH HOTEL (A/H) MINORITY HOLDING, LLC, a Delaware limited liability
company ("CVBH"), AMERICAN REALTY CAPITAL HOSPITALITY TRUST, INC., a Maryland
corporation ("ARC REIT"), HAMPTON W COMPANY, LLC, a Virginia limited liability
company ("HWC"), HAMPTON UNIVERSITY, a private non-stock foundation ("HU"),
LEGACY HOSPITALITY, LLC, a Maryland limited liability company ("Legacy"), and VB
CITY HOTELS LLC, a Virginia limited liability company ("VBCH").

 

WITNESSETH:

 

WHEREAS, the parties hereto and/or their affiliates are members in TCA Block 7
Hotel, L.L.C., a Virginia limited liability company (the "Borrower");

 

WHEREAS, the Borrower obtained a loan (the "Loan") from German American Capital
Corporation, a Maryland corporation (the "Lender") in the original principal
amount of $20,700,000.00 for permanent financing for a hotel and various other
improvements (collectively, the "Hotel") on a parcel of land located in the City
of Virginia Beach, Virginia, which Loan and some of the documents (the "Loan
Documents") evidencing such Loan are more particularly described on Exhibit A
attached hereto;

 

WHEREAS, in connection with the Loan, Hoffler, Haddad and ARC REIT (the
"Guarantors") executed a Guaranty of Recourse Obligations (the "Guaranty")
providing for "non-recourse carve-out" indemnification to the Lender;

 

WHEREAS, the Lender would not have made the Loan but for the agreement of the
Guarantors to execute and deliver the Guaranty;

 

WHEREAS, TCAB7, AHPII, Hoffler, Haddad, CVBH, ARC REIT, HWC, HU, VBCH and Legacy
each directly or indirectly have an ownership interest in the Borrower and will
benefit directly by the Borrower obtaining the Loan and Guarantors providing the
Guaranty to Lender and, as an inducement to Guarantors to execute and deliver
the Guaranty to Lender, have agreed to execute this Agreement.

 

NOW, THEREFORE, THIS PERMANENT LOAN CROSS INDEMNITY WITNESSETH:

 

That for and in consideration of the mutual undertakings set forth herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

1

 

 

1. Definitions. Unless otherwise defined herein, the following shall have the
meanings and definitions provided below:

 

"Affiliate" means any Person that directly or indirectly controls, is controlled
by, or is under common control with, such Person. For the purposes of this
definition, "control" means the ability, directly or indirectly, to direct the
management and policies of the respective Person whether through the ownership
of voting interests, through a contract that provides for the delegation of that
Person's managerial rights and duties, or otherwise. The parties agree that ARC
REIT is controlled by its Board of Directors and not by its investors, nor its
external advisors, and as such, none of such investors or advisors qualify as
"Affiliates" of ARC REIT. AHCC is an Affiliate of the AH Parties.

 

"AH Parties" means TCAB7, AHPII, Hoffler and Haddad. "ARC REIT Parties" means
CVBH and ARC REIT.

 

"Franchise Agreement" means that certain New Build License Agreement, with an
effective date of December 28, 2004, between the Borrower and Westin Hotel
Management, L.P., as assigned by an Assignment and Assumption Agreement, dated
July 20, 2005 (the "Assignment"), as amended by a First Amendment, dated July
21, 2005, as amended by that Second Amendment, dated May 26, 2006, and as
amended by a Third Amendment, dated January 28, 2008, and as amended by a Fourth
Amendment, dated March 21, 2014, together with that certain Reservations and
Technology Systems Agreement, with an effective date of December 28, 2004,
between the Borrower and Westin Hotel Management, L.P.

 

"Franchise Guaranty" means that certain guarantee of Franchise Agreement
obligations by Armada Hoffler Construction Co. ("AHCC"), pursuant to a
Guarantee, dated July 20, 2005, pursuant to the Assignment, which Guarantee
replaced a Guarantee, dated December 28, 2004, executed by Armada Hoffler
Development Company, Inc.

 

"Guarantors" means ARC REIT, Hoffler and Haddad.

 

"Guaranty" means collectively the Franchise Guaranty and the Loan Guaranty
(hereinafter defined).

 

"HU Parties" means HWC and HU.

 

"Loan Guaranty" means the Guaranty of Recourse Obligations, dated April , 2014,
executed by the Guarantors in favor of Lender.

 

"Losses" means any and all loss, liability, damage, cost, judgment, charge and
expense, of every kind and nature, including, but not limited to, reasonable
attorney's fees, which Guarantors, or any of them, may suffer or incur arising
out of the Guaranty.

 

"Ownership Interest" means the percentage interest of a Party as set forth on
Exhibit B attached hereto. For purposes of this Agreement TCAB7, AHPII, Hoffler
and Haddad

 

2

 

 

shall be treated as one entity/group and are listed as AH Parties on Exhibit B,
HWC and HU shall be treated as one entity/group and are listed as HU Parties on
Exhibit B. and CVBH and ARC REIT, as an Affiliate of CVBH, shall be treated as
having the Ownership Interest of CVBH as set forth on Exhibit B.

 

"Party" means each of, and "Parties" mean more than one or all of, as the
context may require, TCAB7, AHPII, Hoffler, Haddad, HWC, HU, CVBH, ARC REIT,
VBCH and Legacy.

 

"Person" means any individual, corporation, partnership, limited liability
company, joint venture, association, joint stock company, trust (including any
beneficiary thereof), unincorporated organization, or government or any agency
or political subdivision thereof.

 

"Pro Rata Share" means an allocation based upon Ownership Interests of the
Parties responsible, i.e. each Party who is responsible for Losses will be
liable in an amount equal to such Losses multiplied by a fraction whose
numerator is the Ownership Interest percentage of such Party and whose
denominator is the sum of the Ownership Interest percentages of all of Parties
responsible for such Losses. (For example, applying the Parties' current
ownership percentages, the parties' Pro Rata Shares of a Loss that is not
covered by Section 3 of this Agreement would be as follows: AH Parties: 22.8137%
(20.5323%/90%); HU Parties: 22.6164% (20.3548%/90%); CVBH: 33.9248%
(30.5323%/90%); and Legacy: 20.6451% (18.5806%/90%).

 

2. Each of AH Parties, ARC REIT Parties, HU Parties and Legacy agrees to be
responsible for its Pro Rata Share of Losses and each agrees to indemnify and
hold harmless each other Party and/or any of its Affiliates which have executed
the Guaranty to the extent of such Pro Rata Share of such Losses. Each of the AH
Parties shall be jointly and severally liable for the Pro Rata Share of Losses
for which the AH Parties are responsible pursuant to the terms hereof Each of
the ARC REIT Parties shall be jointly and severally liable for the Pro Rata
Share of Losses for which the ARC REIT Parties are responsible pursuant to the
terms hereof. Each of the HU Parties shall be jointly and severally liable for
the Pro Rata Share of Losses for which the HU Parties are responsible pursuant
to the terms hereof.

 

3. Notwithstanding anything contained herein to the contrary, each Party and its
Affiliates shall be solely responsible for any Losses to the extent such Losses
arise as a result of its, or any of its Affiliates', acts, negligence,
recklessness, bad faith or willful misconduct. Each Party and its Affiliates
shall indemnify, defend and hold harmless the other Parties and their Affiliates
(including, without limitation, any Guarantor) from any liabilities arising (a)
under the Loan Guaranty, the Franchise Guaranty, or (b) as a result of a default
under the Loan Documents, in each event to the extent arising as a result of
such Party's, or its Affiliates', acts, negligence, recklessness, bad faith or
willful misconduct. For the purposes of this Agreement, Crestline Hotel &
Resorts, LLC ("CHRLLC"), while acting in its capacity as manager of the Hotel,
will not be considered to be an Affiliate of ARC REIT and the liability of
CHRLLC, if any, will be governed by the terms of that certain management
agreement in connection with the management of the Hotel by and between Borrower
and CHRLLC ("Management Agreement"). However, CHRLLC shall be considered to be
an Affiliate of ARC REIT with respect to actions

 

3

 

 

by CHRLLC taken outside of its capacity as manager of the Hotel pursuant to the
Management Agreement.

 

4. The liabilities and obligations of each Party under this Agreement are direct
and primary and arise upon the occurrence of the matters which are the subject
of this Agreement. The liability of each Party hereunder is not conditioned or
contingent upon the occurrence of any other events or the pursuit by a Party of
any other remedies except demand for performance upon a Party.

 

5. Each Party consents to the exercise of personal jurisdiction over such Party
by any state court in the City of Virginia Beach, Virginia and in the United
States District Court for the Eastern District of Virginia (Norfolk Division)
and consents to the laying of venue in such courts. Service shall be effected by
any means permitted by the court in which any action is filed, or by mailing
process, postage prepaid, by certified or registered mail, return receipt
requested, to the other party at the address provided for herein. Service shall
be deemed effective upon receipt.

 

6. If any clause or provision contained herein operates or would prospectively
operate to invalidate this Agreement in whole or in part, then such clause or
provision shall be held naught as though not contained herein, and the remainder
of this Agreement shall remain operative and in full force and effect.

 

7. All notices, requests, demands or other communications provided for herein
shall be in writing and shall be deemed duly given upon actual receipt, and
shall be delivered (i) in person, (ii) by registered or certified mail, postage
prepaid, return receipt requested, (iii) by nationally recognized overnight
courier, or (iv) by facsimile or other generally accepted means of electronic
transmission including email (provided that a copy of any notice delivered
pursuant to this clause (iv) shall also be sent pursuant to clause (ii) or
(iii), addressed as follows (or to such other addresses as may be specified by
like notice to the other Party):

 

To TCAB7, AHPII,   Hoffler and Haddad:     Armada Hoffler Properties II, L.L.C.
222 Central Park Avenue, Suite 2100
Virginia Beach, Virginia 23462
Facsimile No. (757) 424-2513   Email: mohara@armadahoffler.com
Attn: Michael P. O'Hara     and a copy to: Faggert & Frieden, P.C.   222 Central
Park Avenue, Suite 1300   Virginia Beach, Virginia 23462
Facsimile No. (757) 424-0102
Email: dfaggert@fflaw.com
Attn: David Y. Faggert, Esq.     To CDBH and   ARC REIT:  American Realty
Capital Hospitality Trust, Inc.

4

 

 

  405 Park Avenue, 15th Floor Drive, Suite 500   New York, New York 10022  
Attn: Jon Mehlman   Facsimile No. (646) 381-0539   Email: JMehlman@arlcap.com  
  To HWC and HU: Hampton University   Hampton W Company, LLC   100 East Queen
Street   Hampton, Virginia 23668   Facsimile No. (757) 727-5746   Email:   Attn:
Dr. W. R. Harvey, President     and a copy to: Hampton University   Hampton W
Company, LLC   100 East Queen Street   Hampton, Virginia 23668   Facsimile No.
(757) 727-5746   Email: faye.lucas@hamptonu.edu   Attn: Faye Hardy-Lucas, Esq.,
Vice President and   General Counsel     To Legacy: Legacy Hospitality, LLC  
1390 Piccard Drive   Suite 120   Rockville, Maryland 20850   Facsimile No. (301)
795-1401   Email: tfauquier@vanguardrealty.com   Attn: Thomas D. W. Fauquier,
Manager     and a copy to: Bregman, Berbert, Schwartz & Gilday, LLC   7315
Wisconsin Avenue   Suite 800 West   Bethesda, Maryland 20814   Facsimile No.
(301) 961-8625   Email: tschwartz@bergmanlaw.com   Attn: Timothy P. Schwartz    
If to VBCH: VB City Hotels LLC   One Columbus Center   Suite 700   Virginia
Beach, Virginia 23462   Attn: Gerald S. Divaris   Facsimile: (757) 497-1338  
Email: gdivaris@divaris.com

 

5

 

 

 

With a copy to: Wilcox & Savage, P.C.   222 Central Park Avenue, Suite 1500  
Virginia Beach, Virginia 23462   Attn: Mark E. Slaughter   Facsimile: (757)
628-5659   Email: mslaughter@wilsay.com

 

8. This Agreement shall be construed, performed and enforced in accordance with
the laws of the Commonwealth of Virginia without regard to the principles of
conflicts of law. Each Party had an opportunity to seek legal counsel prior to
executing this Agreement and each Party participated in the negotiation of its
terms; therefore, this Agreement shall not be construed more favorably toward or
against any Party.

 

9. This Agreement shall be binding upon each Party and its successors, heirs,
personal representatives and assigns, and shall inure to the benefit of each
Party and its successors and assigns.

 

10. In any suit, cause of action, arbitration or other proceeding brought by one
Party against another Party or Parties to enforce this Agreement, the Party
which substantially prevails in such enforcement action, as determined by the
trier-of-fact, shall be entitled to recover from the Party or Parties which do
not substantially prevail in such enforcement action its reasonable
out-of-pocket costs and expenses, including attorney's fees, as determined by
the trier-of-fact.

 

TCAB7, AHPII, CHRI, HWC, CVBH, and Legacy are each members in the Borrower and
are parties to a Second Amended and Restated Operating Agreement of TCA Block 7
Hotel, L.L.C., dated as of January 1, 2008, as amended by a First Amendment to
Second Amended and Restated Operating Agreement of TCA Block 7 Hotel, L.L.C.,
dated as of January 1, 2012, and a Second Amendment to Second Amended and
Restated Operating Agreement of TCA Block 7 Hotel, L.L.C., dated as of even date
herewith (collectively, the "Operating Agreement"). Should any Party be in
default of its obligations under this Agreement, such Party and/or the group of
parties to which it belongs shall also be in default under the Operating
Agreement (for example, if Haddad is in default of this Agreement, then the All
Parties shall also be in default hereunder and the AH Party which is a member of
the Borrower shall be in default under the Operating Agreement (such Party(ies),
the "Defaulting Parties"). In such event, to the extent that the Party(ies) that
have not received amounts due to them under this Agreement (the "Unpaid
Parties") have not been able to collect the amounts due, and the majority in
interest of the Unpaid Parties elect to pursue the following remedy, then the
Defaulting Party and/or the group of parties to which it belongs hereunder shall
each be treated as a Non-Contributing Member under the Operating Agreement and
the Default Amount under the Operating Agreement shall be the amount that such
Party has failed to pay under this Agreement (including any amounts calculated
in accordance with the first sentence of this Section 10) and the Ownership
Interest of such Party and/or the group of parties to which it belongs in the
Borrower shall be subject to forfeiture and/or reduction in accordance with
Sections 6.E, I and J of the Operating Agreement; provided, however, that in the
application of such Sections for the purposes of this Agreement, Additional
Capital Contribution(s) shall mean the Losses under this Agreement that a Party
has paid or not paid, as the case may be, and in Section E the numerator

 

6

 

 

of the fraction shall be two times the Default Amount instead of the amount of
Additional Capital Contribution which the Non-Contributing Member fails to
contribute and the denominator shall be the Losses. Following the application of
this provision, the Default Amount will be deemed to have been extinguished.
Notwithstanding the foregoing, to the extent that two times the Default Amount
is more than the amount of the Losses (meaning that the Non-Contributing
Member's full Ownership Interest shall have been extinguished without fully
exhausting the Default Amount, then only so much of the Default Amount as is
necessary (after multiplying by two) to equal the amount of the Losses shall be
deemed to have been extinguished, and the remaining Default Amount shall
continue to be due and owing to the Unpaid Parties, who may thereafter pursue
recovery of such remaining amount by any legal means. For the purposes of this
Agreement, the Ownership Interest of VBCH shall be subject to the provisions of
the above-referenced Sections of the Operating Agreement.

 

To the extent any Default Amount is unpaid (either because the majority in
interest of the Unpaid Parties elects not to pursue the foregoing remedy, or
because a portion of the Default Amount continues to be due following the
application of the foregoing remedy), then, as liquidated damages and not a
penalty (the Parties acknowledging that the additional harm to a Party
associated with the necessity of pursuing legal redress is difficult to
estimate), the Unpaid Parties shall be entitled to recover from the
Non-Contributing Members, in addition to the unpaid Default Amount ultimately
determined by the trier-of-fact to have been due from the Non-Contributing
Members, an amount equal to twenty percent (20%) of such Default Amount.

 

11. No amendment, modification or supplement of this Agreement shall be binding
on any of the Parties hereto unless it is in writing and signed by the Parties
in interest at the time of any such amendment, modification or supplement. No
provision hereof may be waived except in writing signed by the Party against
whom any such waiver is sought. The waiver by any Party of a breach of any
provision of this Agreement shall not operate as or be construed as a waiver of
any subsequent breach.

 

12. This Agreement is solely for the benefit of the Parties to this Agreement
and should not be deemed to confer upon third-parties any remedy, claim,
liability, reimbursement, claims or actions or other right in excess of those
existing without reference to this Agreement.

 

13. This Agreement may be executed in one or more counterparts, all of which
shall be considered one and the same agreement, and shall become effective when
signed by each of the parties hereto and delivered by each of the parties
hereto, in person or by facsimile or other electronic transmission, to the other
parties hereto.

 

[The next page is page 8, the first page of the signature pages.]

 

7

 

 

WITNESS the following signatures and seals as of the date first above written.

 

 

  /s/ Daniel A. Hoffler   Daniel A. Hoffler       /s/ Louis S. Haddad   Louis S.
Haddad       TCA Block 7, Inc., a Virginia corporation       By: /s/ Louis S.
Haddad  (SEAL)     Louis S. Haddad, President           ARMADA HOFFLER
PROPERTIES II,   L.L.C., a Virginia limited liability company           By: /s/
Louis S. Haddad  (SEAL)     Louis S. Haddad, Manager           CHRI VIRGINIA
BEACH HOTEL (A/H)   MINORITY HOLDINGS, L.L.C., a Delaware limited liability
company         By: ARC Hospitality TRS Holdings, LLC,     its sole member      
      By: American Realty Capital Hospital       Operating Partnership, L.P.,
its sole member                 By: /s/ William M. Kahane         Name: William
Kahane         Title: Chief Executive Officer            

 

8

 

 

WITNESS the following signatures and seals as of the date first above written.

 

 

  AMERICAN REALTY CAPITAL HOPSPITALITY TRUST, INC., a Maryland corporation      
  By: /s/ Jesse C. Galloway   Name:  Jesse C. Galloway   Title: Authorized
Signatory         HAMPTON W COMPANY, LLC   a Virginia limited liability company
        By: Hampton management Company, LLC     a Virginia limited liability
company           By: Hampton University, Manager                 By: /s/
Doretha J. Spells         Doretha J. Spells, Vice President for Business Affairs
            HAMPTON UNIVERSITY         By: /s/ Doretha J. Spells     Doretha J.
Spells, Vice President for Business Affairs         LEGACY HOSPITALITY, LLC, a
Maryland limited liability company         By: /s/ Thomas D. W. Fauquier    
Thomas D.W. Fauquier     Manager         VB CITY HOTELS, LLC,   a Virginia
limited liability company           By: /s/ Gerald S. Divaris  (SEAL)     Gerald
S. Divaris, Manager           By:
                                                 (SEAL)     Michael B. Divaris,
Manager           By: /s/ Sanford M. Cohen  (SEAL)     Sanford M. Cohen, Manager
           

 

 

 

9

 

 

EXHIBIT A

TO PERMANENT LOAN CROSS INDEMNITY

 

LOAN DOCUMENTS

 

1.Promissory Note in the amount of $20,700,000 made by Borrower payable to the
order of Lender.

2.Loan Agreement between Borrower and Lender.

3.Deed of Trust, Assignment of Leases and Rents, and Security Agreement made by
Borrower to Equity Title Company, LLC for the benefit of Lender.

4.Assignment of Leases and Rents from Borrower to Lender.

5.Guaranty of Recourse Obligations.

6.Deposit Account Control Agreement

7.Environmental Indemnity Agreement.

8.Assignment of Management Agreement and Subordination of Management Fees.

9.Assignment of Agreements, Licenses, Permits and Contracts

10

 

 

EXHIBIT B
TO

PERMANENT LOAN CROSS INDEMNITY

 

OWNERSHIP PERCENTAGES

 

TCA Block 7, Inc.

Armada/Hoffler Properties II, L.L.C.

      Daniel A. Hoffler and Louis S. Haddad, collectively AH Parties 20.5323%  
  Hampton W Company LLC and Hampton University, collectively HU Parties 20.3548%
    CHRI Virginia Beach Hotel (A/H) Minority Holding, LLC 30.5323%     Legacy
Hospitality, LLC 18.5806%     VB City Hotels LLC 10.0000%       Total 100.0000%

 

 



11

 

